Citation Nr: 1432678	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a June 2014 Video Conference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

VA processed this claim electronically with the Veterans Benefits Management System (VBMS), a highly secured electronic repository used to store and review documents involved in the claims process.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise in service.

2.  The Veteran presently suffers from bilateral tinnitus.

3.   Symptoms of the tinnitus are likely attributable to the Veteran's noise exposure in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

At the outset, the Board finds service connection warranted in this claim.  The Veteran was first diagnosed with tinnitus roughly 15 years ago.  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet App. 195, 196 (1996).  Written statements from the Veteran and an ex-wife describe the tinnitus as a "buzzing" in the Veteran's ears, which is constant and has become progressively worse.   The Veteran attributes his tinnitus to acoustic trauma suffered in service.  During service, the Veteran was a maintenance technician attached to a heavy attack squadron, as noted in his military personnel records.  He worked long hours on the flight line surrounded by noise from aircraft engines, which the Board finds consistent with an in-service incurrence.  

With regard to nexus, in addition to the Veteran's statements regarding tinnitus and its etiology, the Board considered two medical opinions of record, one from a VA treating audiologist, who in April 2006 provided an initial evaluation of the Veteran's tinnitus, and the other from a VA audiologist who performed a compensation and pension examination in July 2010.  The July 2010 VA audiologist provided a negative nexus opinion with a finding that the Veteran's tinnitus "is less likely as not" caused by or a result of in-service noise exposure.  The examiner's rationale for her opinion was that tinnitus from loud noise exposure usually occurs between six months to one year after that exposure, and not 15 years since that exposure, as the Veteran had stated.  

The Board compared that opinion to that of the April 2006 audiologist who opined that the Veteran's military noise exposure "is likely a contributing factor" to his bilateral tinnitus. 

Although greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence, the examiners are both employed by VA and appear to have employed the same techniques to evaluate the Veteran's tinnitus, thus their opinions are in relative equipoise.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

With the medical opinions in relatively equipoise, the Board, relying on the Veteran's competent, credible, and consistent lay statements, and notations in the record of minimal post-service noise exposure, finds in favor of the Veteran and   grants his service connection claim for tinnitus.  At his hearing, he provided a reasonable explanation for why he had told the VA examiner onset was 15 years earlier. 

With the Board is granting the benefit sought on appeal in full, any error committed with respect to VA's duties including to notify and assist, is deemed harmless, and further discussion is moot. 


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


